
	
		I
		111th CONGRESS
		1st Session
		H. R. 2320
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 7, 2009
			Mr. Boren introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Secretary of the Army to
		  retain funds collected from recreation fees at Lake Texoma to repair
		  flood-damaged recreation facilities.
	
	
		1.Disposition of recreation
			 fees at Lake Texoma
			(a)In
			 generalFunds generated by fees collected during fiscal years
			 2010 through 2015 for entering or being admitted to public recreation areas at
			 Denison Dam, Lake Texoma, Texas and Oklahoma, or for using recreation
			 facilities located in such areas, shall be retained by the Secretary of the
			 Army and shall be used to cover the cost of repairing damages to any federally
			 owned recreation structure, facility, or real property managed by the Secretary
			 at Lake Texoma that was damaged as a result of flooding that occurred at the
			 Lake prior to September 30, 2007.
			(b)Funds available
			 to SecretaryThe funds referred to in subsection (a) shall be
			 deposited into a special account established in the Treasury of the United
			 States and shall be available to the Secretary of the Army without further
			 appropriation for use by the Secretary as specified in subsection (a), except
			 that any funds that remain available after September 30, 2021, shall be
			 deposited into the special account established in the Treasury under section
			 4(i)(1) of the Land and Water Conservation Fund Act of 1965.
			
